Citation Nr: 0422583	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 to 
include an enhanced amount of dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).

3.  Entitlement to dependents educational assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1954.  The veteran died in July 1999.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).  

By decision of the Board in January 2003, the claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The appellant appealed this 
decision to the Court.  By order of the Court in January 
2004, the Board's January 2003 decision was vacated and the 
claim was remanded to the Board for readjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the Board issued a decision in January 2003 in 
which the appellant's claim of service connection for the 
cause of the veteran's death was denied.  This case is once 
again before the Board pursuant to a January 2004 order of 
the Court wherein the Board's January 2003 decision was 
vacated and the appellant's appeal was remanded to the Board 
for readjudication.  Moreover, the Board notes that this case 
must be remanded pursuant to the January 2004 order of the 
Court for failure of the RO to comply with the provisions of 
the VCAA.  The RO did not provide notice to the appellant of 
the type of evidence necessary to substantiate her claim or 
as to the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio, supra.  
In short, as the RO has not fulfilled its obligations under 
the implementing regulations regarding this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case. 

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all evidence relating to the 
issues on appeal that has not already 
been made part of the record.  The RO 
should assist the appellant in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran before his 
death.  After securing any necessary 
releases, the RO should obtain all 
records for the last 2 years of the 
veteran's life that have not already 
been obtained to include the complete 
terminal hospital records from St. 
Francis Medical Center.  Once obtained, 
all records must be permanently 
associated with the claims folder.

3.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF).  All records, once obtained, must 
be permanently associated with the claims 
folder.   

4.  Following completion of the above 
development, the claims folder should be 
made available to an appropriate VA 
physician to review the record and render 
an opinion as to whether it is at least 
as likely as not that the veteran's death 
was related to his military service.  The 
entire claims folder and a copy of this 
remand must be made available to the 
physician for consideration in answering 
the posed question.  If the requested 
medical opinion conflicts with Dr. 
Bolton's May 2002 opinion or Dr. Enke's 
June 1999 opinion, the examiner should 
provide detailed reasons and bases for 
all points of disagreement.  In answering 
this question, the physician must use the 
standard of proof provided by the Board.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.  

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the appellant and her representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



